No. 19-0666 –         Wal-Mart Stores East, L.P. v. Johna Diane Ankrom
                                                                                   FILED
                                                                              November 23, 2020
                                                                                    released at 3:00 p.m.
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA

Jenkins, Justice, concurring, in part, and dissenting, in part:

              I agree with the majority’s affirmance of the trial court’s assignment of

responsibility for the damage award in proportion to the percentage of liability that the jury

found as to each party, i.e. Wal-Mart and Mr. Leist. Such ruling is consistent with the

jury’s liability determination and award of damages, as well as the applicable law for the

recovery of a judgment from multiple defendants found to be responsible for a plaintiff’s

injuries.



              However, I simply cannot agree with the majority’s determination that no

instructional error occurred during the trial of this case. A trial court should instruct the

jury on a party’s theory of the case where the facts and the law support the instruction. As

the majority astutely notes in Syllabus point 10 of its opinion,

                      “‘“‘[i]f there be evidence tending in some appreciable
              degree to support the theory of proposed instructions, it is not
              error to give such instructions to the jury, though the evidence
              be slight, or even insufficient to support a verdict based entirely
              on such theory.’ Syllabus Point 2, Snedeker v. Rulong, 69
              W. Va. 223, 71 S.E. 180 (1911).” Syllabus Point 4, Catlett v.
              MacQueen, 180 W. Va. 6, 375 S.E.2d 184 (1988) [(per
              curiam)].’ Syllabus point 6, Wilt v. Buracker, 191 W. Va. 39,
              443 S.E.2d 196 (1993), cert. denied, 511 U.S. 1129, 114 S. Ct.
              2139, 128 L. Ed. 2d 868 (1994).” Syllabus point 3, Craighead
              v. Norfolk & Western Railway Company, 197 W. Va. 271, 475
              S.E.2d 363 (1996).

                                               1
Syl. pt. 4, Coleman v. Sopher, 201 W. Va. 588, 499 S.E.2d 592 (1997). During the

underlying jury trial, Wal-Mart introduced evidence to support its theory of the case: that

Mr. Leist’s actions in running from its employees and through the store constituted an

unforeseeable intervening cause that proximately caused Ms. Ankrom’s injuries.

However, the trial court substituted its view of the evidence for that of the jury and

determined that Wal-Mart had not established its entitlement to this defense and, thus, that

an instruction on intervening cause was not warranted. Because, as the majority also

recognizes, in footnote 51 of its opinion, a trial court’s “refus[al] to instruct the jury on a

litigant’s theory of the case when it is supported by competent evidence prevents

consideration of that theory by the jury, and thus invites reversal,” Danco, Inc. v. Donahue,

176 W. Va. 57, 60, 341 S.E.2d 676, 679 (1985), I respectfully dissent from that portion of

the majority’s opinion affirming the trial court’s rejection of Wal-Mart’s intervening cause

jury instruction.



              The primary issue presented to the jury in the underlying trial was a

determination of who was responsible for Ms. Ankrom’s injuries: Wal-Mart, Mr. Leist, or

Wal-Mart and Mr. Leist. To guide the jury’s determination of this issue, the trial court

instructed the jury on proximate cause and joint negligence, but it rejected Wal-Mart’s

intervening cause instruction. In doing so, the trial court usurped the jury’s role as the

finder of fact by substituting its own judgment for that of the jury when it found that the

facts did not support the giving of an intervening cause instruction. The trial court did so

despite the fact that Wal-Mart repeatedly argued and presented evidence at trial supporting

                                              2
its theory of the case that Mr. Leist’s actions were an intervening cause that proximately

caused Ms. Ankrom’s injuries.          Evidence that the trial court usurped the jury’s

determination of the operative facts supporting Wal-Mart’s theory of the case is included

in the court’s amended post-trial order entered July 2, 2019, wherein it specifically stated

that “[t]he [c]ourt properly determined that the evidence failed to establish that Leist’s

conduct was an intervening cause[.]” This summation is disturbing because it suggests that

the trial court did not appreciate either the role of the jury or the function of its charge to

the jury during the underlying proceedings, particularly when this Court specifically has

stated that “determination of . . . intervening causation [is] [an] issue[] to be resolved by

the finder of fact,” here, the jury. Marcus v. Staubs, 230 W. Va. 127, 139, 736 S.E.2d 360,

372 (2012) (per curiam).



              In a trial by jury, the jury is the ultimate finder of fact. Recognizing the

importance of this principle, this Court specifically has held that “‘[i]t is the peculiar and

exclusive province of the jury to weigh the evidence and to resolve questions of fact when

the testimony of witnesses regarding them is conflicting[.]’ Syllabus Point 2[, in part],

Graham v. Crist, 146 W. Va. 156, 118 S.E.2d 640 (1961).” Syl. pt. 2, Faris v. Harry Green

Chevrolet, Inc., 212 W. Va. 386, 572 S.E.2d 909 (2002) (per curiam). Accord Syl. pt. 3,

Toler v. Hager, 205 W. Va. 468, 519 S.E.2d 166 (1999) (“‘“‘Where, in the trial of an action

at law before a jury, the evidence is conflicting, it is the province of the jury to resolve the

conflict, and its verdict thereon will not be disturbed unless believed to be plainly wrong.’

Point 2, Syllabus, French v. Sinkford, 132 W. Va. 66[, 54 S.E.2d 38 (1948)].” Syllabus

                                               3
Point 6, Earl T. Browder, Inc. v. County Court [of Webster County], 145 W. Va. 696, 116

S.E.2d 867 (1960).’ Syllabus Point 2, Rhodes v. National Homes Corp., 163 W. Va. 669,

263 S.E.2d 84 (1979).”).



               The trial judge’s charge to the jury, in turn, provides the jury with instructions

regarding the applicable law that serve to guide the jury’s consideration and analysis of the

facts. In other words,

                       [t]he purpose of instructing the jury is to focus its
               attention on the essential issues of the case and inform it of the
               permissible ways in which these issues may be resolved. If
               instructions are properly delivered, they succinctly and clearly
               will inform the jury of the vital role it plays and the decisions
               it must make. . . . “Without [adequate] instructions as to the
               law, the jury becomes mired in a factual morass, unable to draw
               the appropriate legal conclusions based on the facts.”

State v. Guthrie, 194 W. Va. 657, 672, 461 S.E.2d 163, 178 (1995) (quoting State v. Miller,

194 W. Va. 3, 16 n.20, 459 S.E.2d 114, 127 n.20 (1995)) (footnote omitted). Thus, while

“[t]he jury is the trier of the facts[,] . . . ‘there is no presumption that they are familiar with

the law.’” State v. Lindsey, 160 W. Va. 284, 291, 233 S.E.2d 734, 739 (1977) (quoting

State v. Loveless, 139 W. Va. 454, 469, 80 S.E.2d 442, 450 (1954)).




               Although a trial court is vested with discretion in formulating its charge to

the jury, such discretion does not permit the court to exclude an instruction that correctly

states the law applicable to the case, where such instruction is supported by the evidence



                                                4
adduced at trial, and is not otherwise covered in the jury’s charge. Appreciating this

concept, the majority held, in Syllabus point 11 of its opinion, as follows:

                     A trial court’s refusal to give a requested instruction is
              reversible error only if: (1) the instruction is a correct statement
              of the law; (2) it is not substantially covered in the charge
              actually given to the jury; and (3) it concerns an important
              point in the trial so that the failure to give it seriously impairs
              a defendant’s ability to effectively present a given defense.

Syl. pt. 11, State v. Derr, 192 W. Va. 165, 451 S.E.2d 731 (1994). In the case presently

before the Court, it is quite apparent that Wal-Mart satisfied each of these factors when it

requested the trial court to instruct the jury on intervening cause. However, in affirming

the trial court’s ruling, the majority determined that these criteria had not, in fact, been met.

I disagree.



              First, the requested instruction must be “a correct statement of the law.” Syl.

pt. 11, in part, Derr, id. The instruction Wal-Mart requested concerned intervening cause.

This Court has defined intervening cause as follows, which the majority also reiterated in

Syllabus point 8 of its opinion:

                      “‘“An intervening cause, in order to relieve a person
              charged with negligence in connection with an injury, must be
              a negligent act, or omission, which constitutes a new effective
              cause and operates independently of any other act, making it
              and it only, the proximate cause of the injury.” Syllabus Point
              16, Lester v. Rose, 147 W. Va. 575, 130 S.E.2d 80 (1963)
              [modified on other grounds by State ex rel. Sutton v.
              Spillers, 181 W. Va. 376, 382 S.E.2d 570 (1989)].’ Syllabus
              Point 1, Perry v. Melton, 171 W. Va. 397, 299 S.E.2d 8
              (1982).” Syl. Pt. 3, Wehner v. Weinstein, 191 W. Va. 149, 444
              S.E.2d 27 (1994).


                                               5
Syl. pt. 8, Harbaugh v. Coffinbarger, 209 W. Va. 57, 543 S.E.2d 338 (2000) (per curiam).

In other words, “where the actions of one or more tortfeasors constitute an intervening

cause, such actions operate to break the chain of causation and relieve the remainder from

liability.” Marcus v. Staubs, 230 W. Va. at 139, 736 S.E.2d at 372. Cf. Syl. pt. 13,

Anderson v. Moulder, 183 W. Va. 77, 394 S.E.2d 61 (1990) (“A tortfeasor whose

negligence is a substantial factor in bringing about injuries is not relieved from liability by

the intervening acts of third persons if those acts were reasonably foreseeable by the

original tortfeasor at the time of his negligent conduct.”).



              Here, Wal-Mart’s proffered intervening cause instruction provided as

follows:

                     Wal[-M]art claims that [it] [was] not the proximate
              cause of Plaintiff, Diane Ankrom’s injuries and damages
              because there was an intervening negligent act that caused the
              injury and damages of Plaintiff.

                    Wal[-M]art is not responsible for Plaintiff[’]s injuries
              and damages if it is proven, by the greater weight of the
              evidence, all of the following:

                    1. That there was a new independent, negligent act or
              omission of another party that occurred after the conduct of
              Wal[-M]art; and

                     2. That the new independent, negligent act or omission
              was a new, effective cause of the injury or damages, and

                     3. That the new independent, negligent act or omission
              operating independently of anything else caused the injuries.




                                              6
Wal-Mart’s proposed intervening cause instruction substantially tracks the above-quoted

language of Syllabus point 8 of Harbaugh, 209 W. Va. 57, 543 S.E.2d 338, and, thus, Wal-

Mart’s requested, but refused, instruction on intervening cause was a correct statement of

the law.



              Furthermore, while I agree with the proposition that

                     “‘“[a]n instruction should not be given when there is no
              evidence tending to prove the theory upon which the
              instruction is based.” Syl. pt. 4, Hovermale v. Berkeley Springs
              Moose Lodge No. 1483, [165] W. Va. [689], 271 S.E.2d 335
              (1980).’ Syllabus point 3, Jenrett v. Smith, 173 W. Va. 325,
              315 S.E.2d 583 (1983).” Syllabus point 4, Maples v. West
              Virginia Department of Commerce[, Division of Parks and
              Recreation], 197 W. Va. 318, 475 S.E.2d 410 (1996)[,]

Syl. pt. 3, Coleman v. Sopher, 201 W. Va. 588, 499 S.E.2d 592, those are not the facts of

the case sub judice. Here, there was ample evidence to support the trial court’s inclusion

of an intervening cause instruction in its charge to the jury. Moreover, while the majority

surmises that the plethora of judicial opinions involving facts similar to those herein

rendered the circumstances of Mr. Leist’s flight foreseeable so as to defeat an intervening

cause instruction, the majority neglects to realize that the Wal-Mart employees, as

laypersons, did not have the benefit of legal counsel during the exigencies of their brief,

and emergent, encounter with Mr. Leist on February 23, 2015. Therefore, Wal-Mart’s

proposed intervening cause jury instruction was a correct statement of the law and was

supported by the evidence such that the trial court’s failure to include this instruction in its

charge to the jury constitutes reversible error.


                                               7
              Second, the requested instruction must be one that “is not substantially

covered in the charge actually given to the jury.” Syl. pt. 11, in part, Derr, 192 W. Va.

165, 451 S.E.2d 731. While Wal-Mart propounded its theory of intervening cause during

its presentation of its case during trial and in its closing arguments to the jury, the parties

do not dispute that Wal-Mart’s requested intervening cause instruction was not included in

the court’s charge to the jury—a fact the court also acknowledges in its amended post-trial

order.



              Typically,

              “[a] proper closing argument . . . involves the summation of
              evidence, any reasonable inferences from the evidence, [and]
              responses to the opposing party’s argument . . . .” [State v.
              Guthrie, 194 W. Va. 657,] 628 n.27, 461 S.E.2d [162,] 184
              n.27 [(1995)] (citing Coleman v. State, 881 S.W.2d 344 (Tex.
              Crim. App. 1994)). To this end, while attorneys are given great
              latitude in arguing their cases, “[i]t is equally well settled, that
              counsel must keep within the evidence and not make
              statements calculated to inflame the minds of jurors intending
              to induce verdicts warped by prejudice.” State v. Kennedy, 162
              W. Va. 244, 249, 249 S.E.2d 188, 191 (1978) . . . .

State ex rel. Games-Neely v. Yoder, 237 W. Va. 301, 310, 787 S.E.2d 572, 581 (2016)

(citation omitted). Thus, a party’s closing argument in a jury trial includes an appeal to the

jury to rule in that party’s favor, but it does not include a statement of the law with respect

to which the jury must render its verdict.



              By contrast, a court’s charge to the jury encompasses the court’s instructions

to the jury as to the governing law and the jury’s determination of the issues in the case.

                                               8
See, e.g., State v. Williams, 206 W. Va. 300, 302-03, 524 S.E.2d 655, 657-58 (1999) (per

curiam) (explaining review of adequacy of jury charge as requiring consideration “‘not [of]

whether the jury charge was faultless in every particular but whether the jury was misle[d]

in any way and whether it had an understanding of the issues and its duty to determine

those issues’” (quoting State v. Hinkle, 200 W. Va. 280, 285, 489 S.E.2d 257, 262 (1996)));

Michael on Behalf of Estate of Michael v. Sabado, 192 W. Va. 585, 600, 453 S.E.2d 419,

434 (1994) (commenting that a challenged jury “instruction must be examined in light of

the entire jury charge”). Moreover, this Court expressly has distinguished between the

roles of closing arguments and a trial court’s charge to the jury, cautioning as follows:

                      We repeat here that due to the risk of misleading the
              jury, a circuit court should refrain wherever possible from
              gratuitously adding language to its charge that is not an
              element of the claim or defense and that can better be presented
              to the jury by way of closing argument.

Tennant v. Marion Health Care Found., Inc., 194 W. Va. 97, 117, 459 S.E.2d 374, 394

(1995).



              The majority appears to suggest that, because Wal-Mart argued its

intervening cause theory during the trial of the case and advocated this defense to liability

during its closing argument, this factor of the Derr test is satisfied without an intervening

cause instruction. I disagree because a party’s closing argument clearly is not the same as,

nor is it a suitable substitute for, a trial court’s charge to the jury and the instructions set

forth therein. Therefore, I submit that the failure to give an intervening cause instruction,



                                               9
where this statement of the law was not otherwise included in the trial court’s instructions

to the jury, constitutes reversible error.



               Third, the requested instruction must “concern[] an important point in the

trial so that the failure to give it seriously impairs a defendant’s ability to effectively present

a given defense.” Syl. pt. 11, in part, Derr, 192 W. Va. 165, 451 S.E.2d 731. The trial

court’s failure to give Wal-Mart’s intervening cause instruction in this case clearly

hampered Wal-Mart’s defense of this case. Not only was Wal-Mart foreclosed from

proceeding on alternate theories of the case, but the jury’s return of a verdict against Wal-

Mart provides substantial proof that its “ability to effectively present” its intervening cause

defense was “seriously impair[ed].” Syl. pt. 11, in part, Derr, id.



               At the outset it should be noted that Wal-Mart’s alternate theory of the case,

i.e. joint negligence, is not fatal to its simultaneous reliance on and request for an

intervening cause jury instruction. Rather, “[w]here there is competent evidence tending

to support a pertinent theory in the case, it is the duty of the trial court to give an instruction

presenting such theory when requested so to do.” Syl. pt. 7, State v. Alie, 82 W. Va. 601,

96 S.E. 1011 (1918). By the same token, instructions regarding alternate theories of

liability or defenses are permissible so long as they, again, correctly state the applicable

law. “‘Where conflicting theories of a case are presented by the evidence, each party is

entitled to have his view of the case presented to the jury by proper instructions.’ Syl.,

Morris v. Parris, 110 W. Va. 102, 157 S.E. 40 (1931).” Syl. pt. 2, Danco, Inc. v. Donahue,

                                                10
176 W. Va. 57, 341 S.E.2d 676. In fact, Rule 8(e)(2) of the West Virginia Rules of Civil

Procedure specifically allows a defendant to rely upon, and advance, alternative theories

of its defense to the claims asserted against it:

                      A party may set forth two or more statements of a . . .
              defense alternately or hypothetically . . . . A party may also
              state as many separate . . . defenses as the party has regardless
              of consistency and whether based on legal or on equitable
              grounds or on both.

Consequently, “a defendant generally is entitled to a jury charge that reflects any defense

theory for which there is a foundation in the evidence.” State v. LaRock, 196 W. Va. 294,

308, 470 S.E.2d 613, 627 (1996) (emphasis added; citations omitted).



              “[I]ntervening cause is a recognized defense in this State,” Sydenstricker v.

Mohan, 217 W. Va. 552, 559, 618 S.E.2d 561, 568 (2005) (citation omitted), and “the

function of an intervening cause [is that of] severing the causal connection between the

original improper action and the damages.” Harbaugh v. Coffinbarger, 209 W. Va. at 64,

543 S.E.2d at 345. With specific application to the matter presently before the Court, “[t]he

questions of negligence, contributory negligence, proximate cause, intervening cause and

concurrent negligence are questions of fact for the jury where the evidence is conflicting

or when the facts, though undisputed, are such that reasonable men draw different

conclusions from them.” Syl. Pt. 2, Evans v. Farmer, 148 W. Va. 142, 133 S.E.2d 710

(1963). This is so because “the jury, as the finders of fact, have the responsibility of

weighing the evidence and the credibility of the witnesses and resolving these

inconsistencies within the framework of the instructions given to them by the court.” State

                                              11
v. Houston, 197 W. Va. 215, 230, 475 S.E.2d 307, 322 (1996) (citation omitted).

Therefore, the ultimate determination of the issue of liability based upon the evidence

presented is reposed in the jury as the finder of fact, and, to achieve this end, “[i]n its role

as the ultimate fact-finder, the jury [i]s entitled to reach its own conclusions based upon

the evidence presented.” Bressler v. Mull’s Grocery Mart, 194 W. Va. 618, 622, 461

S.E.2d 124, 128 (1995) (citation omitted). Here, though, the trial court’s failure to give

Wal-Mart’s intervening cause instruction hampered the jury’s ability to make a full

assessment of each party’s responsibility for Ms. Ankrom’s injuries thus impeding Wal-

Mart’s ability to present an effective defense to the claims of liability asserted against it.



              Moreover, the simple fact that the jury rendered a verdict against Wal-Mart

in this case, both as to liability and damages, strongly suggests that the jury’s consideration

of Wal-Mart’s intervening cause defense was “substantially impaired.” The trial court’s

failure to instruct the jury on this theory prevented it from considering Wal-Mart’s defense

that Mr. Leist’s actions served as an intervening cause that absolved it of liability for Ms.

Ankrom’s injuries. See Syl. pt. 11, in part, Derr, 192 W. Va. 165, 451 S.E.2d 731. In other

words, had the trial court properly instructed the jury regarding intervening cause, it is

conceivable that the jury could have considered Mr. Leist’s flight to be an intervening cause

responsible for Ms. Ankrom’s injuries, and, thus, no finding of liability against Wal-Mart

would have been rendered in the first instance. Instead, however, the jury’s decision in

this case speaks for itself—the trial court’s failure to give an intervening cause instruction

absolutely prevented the jury from considering this defense advanced by Wal-Mart. Given

                                              12
the substantial impairment of Wal-Mart’s ability to “effectively present” its defense as a

result of the trial court’s failure to instruct the jury on intervening cause, Wal-Mart has

demonstrated grounds for reversal on this basis under Syllabus point 11 of Derr, 192

W. Va. 165, 451 S.E.2d 731.



              In conclusion, this Court has recognized that “[o]ur law is clear that the

‘paramount function of the trial judge is to conduct trials fairly and to maintain an

atmosphere of impartiality.’” Herbert J. Thomas Mem’l Hosp. Ass’n v. Nutter, 238 W. Va.

375, 392, 795 S.E.2d 530, 547 (2016) (quoting McDonald v. Beneficial Standard Life Ins.

Co., 160 W. Va. 396, 398, 235 S.E.2d 367, 368 (1977)) (footnote omitted). Nevertheless,

the trial court overstepped these boundaries during the underlying proceedings and invaded

the province of the jury by precluding the jury from deciding whether Mr. Leist’s actions

were an intervening cause so as to render him exclusively liable for Ms. Ankrom’s injuries.

Because Wal-Mart’s proposed intervening cause instruction correctly stated the law and

was not otherwise covered by the trial court’s charge to the jury, and the instruction’s

omission from the jury charge hampered Wal-Mart’s ability to present its theory of the case

to the jury for its consideration, I respectfully dissent from the majority’s determination

that the circuit court committed no error by refusing the requested instruction. I am

authorized to state that Chief Justice Armstead joins me in this separate opinion.




                                            13